DETAILED ACTION

Status of Claims

This action is in reply to the amendments filed on 13 January 2022.
Claims 1 & 11 have been amended. 
Claims 3-5, 10, 13 & 18 have been cancelled.
Claims 1, 2, 6-9, 11, 12 & 14-17 are currently pending and have been examined.
The present application is being examined under the pre-AIA  first to invent provisions. 
The Examiner respectfully rescinds the 35 U.S.C. § 103 rejection in in view of the claimed amendments and arguments on page 5-7. 
The Examiner respectfully rescinds the nonstatutory double patenting rejection in view of the filed Terminal Disclaimer.
With respect to Subject Matter Eligibility, the claims recites the combination of additional elements of mobile device communicating via a wi-fi hot spot; the mobile device determining its location by analyzing data from the wi- fi hot spot; the mobile device recording its location and associated timeframe in a location log on the mobile device and the mobile device displaying the reward on a display screen.  Although each of the steps analyzed individually may be viewed as mere extra-solution activity, the claim as a whole is directed to a particular improvement in receiving a generated reward. Specifically, the method limits generating a reward by a mobile device based on wi-fi hot spot communication and location data including an associated time frame and not by an external system or database. This provides a specific improvement over prior systems, resulting in improved system where the mobile device communicates and analyzes data, generates the rewards and displays the reward, showing an improvement in computer functionality. Thus, the claim is eligible because it is not directed to the recited judicial exception.
Allowable Subject Matter
The following is an examiner's statement of reasons for allowance: The instant application is directed towards generating a reward. More specifically, the Applicants claim a method and system for generating a reward comprising: a mobile device communicating via a wi-fi hot spot; the mobile device determining its location by analyzing data from the wi- fi hot spot; the mobile device recording its location and associated timeframe in a location log on the mobile device; the mobile device analyzing a transaction log stored on the mobile device, the transaction log comprising a plurality of records of prior transactions executed by the mobile device; the mobile device automatically generating a reward as a function of the location of the mobile device, a plurality of prior locations stored in the location log of the mobile device, and prior transactions executed by the mobile device and stored in the transaction log of the mobile device; and the mobile device displaying the reward on a display screen.
Furthermore, Anhyanker [US 2008/024317 A1] discloses “A method, apparatus, and system of a mobile content creation, sharing, and commerce in a geo-spatial environment are disclosed. In one embodiment, a method includes communicating a positioning data of the mobile device to a server at a periodic interval, automatically generating in the mobile device, in response to the server, a present location profile associated with a present geographic location of the mobile device, simultaneously generating, in the mobile device, a set of adjacent profiles provided by the server as being a direction away from the present geographic location of the mobile device and refreshing, in the mobile device, the present location profile and the set of adjacent profiles at the periodic interval. The method may include automatically attaching a present sense data in the present location profile when a user selects a capture function in the present location profile.”
Chan et al. [US 2002/0068585 A1] discloses “A system and method is to automatically search the required local information for the information user. It can use the information user's personal profile, position history, and query history to generate the next set of information user's required local information. The information search list can also be generated based on the information user profile. This local information accessing system and method will be very useful if the information user is mobile and do not have enough time to search the web.”
Buerger et al. [US 7,962,152 B2] discloses “In part, the invention relates to a method for generating location data using a wireless mobile device, the wireless mobile device adapted to communicate with a plurality of location services, each service associated with one of a plurality of networks. In one embodiment, the method comprises the steps of: selecting a first location service from the plurality of location services; transmitting a first request for location data to the first location service; if the first request fails, selecting a second location service from the plurality of location services; and receiving location data from one of the first and the second location services.”
However, in the instant application none of the prior arts of record either individually or in combination teach or suggest the mobile device analyzing a transaction log stored on the mobile device, the transaction log comprising a plurality of records of prior transactions executed by the mobile device; the mobile device automatically generating a reward as a function of the location of the mobile device, a plurality of prior locations stored in the location log of the mobile device, and prior transactions executed by the mobile device and stored in the transaction log of the mobile device; and the mobile device displaying the reward on a display screen.
For these reasons claims 1 & 11 are deemed to be allowable over the prior art of record, and claims 2, 6-9, 12 & 14-17 are allowed by dependency on an allowed claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

    
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Greenough et al. US 2012/0290389 A1 teaches transmitting an electronic coupon to a user’s mobile device based on location and past transaction history.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KITO R ROBINSON whose telephone number is (571)270-3921.  The examiner can normally be reached on M-F 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571) 270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KITO R ROBINSON/Primary Examiner, Art Unit 3619